DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16th, 2021 has been entered.

Response to Amendment
The amendments filed on December 16th, 2021 have been entered.
The previously raised claim rejection has been withdrawn in light of the amendment submitted by the Applicant on December 16th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8 line 2, the term “third sealing element is located between a fastening element and the support or the shell” renders the claim indefinite, because it is unclear which fastening element the claim refers to. It is also unclear if the claim refers to the treatment plate being attached, the shell, or the support structure. For examination purposes, the claim will be interpreted by “third sealing element is located between the treatment plate and the shell”. Applicant is advised to clarify to overcome this issue.
Regarding claim 24 line 18-19, the term “wherein the device further comprises a cover plate disposed above the support and the cover plate” renders the claim indefinite, because It is unclear how a cover plater can be disposed above itself. It is also unclear if the applicant refers to a different cover plate. For examination purposes, the claim will be interpreted by “wherein the device further comprises a cover plate, disposed above the support, the support delimiting between them a peripheral space receiving the first sealing element”. Applicant is advised to clarify to overcome this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 21-24  are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated  by Kanter (US 10912363 B1).
Regarding claim 1, Kanter discloses a device for treating the hair (title), comprising two arms that are able to move relative to one another between a first opened configuration for inserting hair between the arms (Fig. 16) and a second closed configuration for treating the hair (Fig. 18A), at least one of the arms comprising: - a shell (See annotated Fig. 23 below) , - a support housed in said shell (See annotated Fig. 23 below), - a treatment plate (Fig. 16, 12 and 14) supported by the support (Fig. 16), - an electrical heating element received in a housing defined between the support and an inner face of the treatment plate (Claim 1), - a first sealing element (Annotated Fig. 26B, 44) sandwiched between the support (34) and the treatment plate (14) (Annotated Fig. 26B), wherein the first sealing element (See annotated Fig 26B below, 44) is fitted to surround the treatment plate (Fig. 26B), - a second sealing element (98), wherein the second sealing element is sandwiched between the support and the shell (Cl 12 line 47- 60. The examiner notes that the shell is the entire curved element 34 as shown in Fig. 23).  

    PNG
    media_image1.png
    582
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    359
    media_image2.png
    Greyscale

Regarding claim 2, Kanter discloses the claimed invention of claim 1. Kanter further discloses the support has an outer face supporting the treatment plate (See annotated Fig. 26 B above), the outer face delimiting the housing receiving the at least one electrical heating element (Claim 1), the first sealing element being disposed at the perimeter of the housing (See annotated Fig. 26 above), the support having an inner face opposite to an outer face of the support and defining an inner volume with the shell (See annotated Fig. 23above), the second sealing (98) element being disposed in said inner volume (Fig. 26 B and Cl 12 line 47- 60).  
281202857.1Application No. 16/099,764Docket No.: 085 [51-610725Regarding claim 3, Kanter discloses the claimed invention of claim 1. Kanter further discloses each arm has a first sealing element and a second sealing element (Fig. 18A, First sealing 40 and 44  on each arm with its corresponding second sealing element 98).  
Regarding claim 4, Kanter discloses the claimed invention of claim 1. Kanter further discloses the second sealing element (Fig. 24, 98) is located along the perimeter of an inner face of the shell (34) (Fig. 24).  
Regarding claim 5, Kanter discloses the claimed invention of claim 1. Kanter further discloses the second sealing element (98) has a closed shape (Fig. 24, 98 has a circular shape).  
Regarding claim 6, Kanter discloses the claimed invention of claim 1. Kanter further discloses the second sealing element is a gasket (Fig. 24, sealing element 98).  
Regarding claim 7, Kanter discloses the claimed invention of claim 1. Kanter further discloses the arm comprises a third sealing element (Fig. 24, of the multiple sealing element 98).  
Regarding claim 8, Kanter discloses the claimed invention of claim 7. Kanter further discloses third sealing element (Fig. 24, one of the multiple sealing 98) is located between the treatment plate and the shell (Fig. 24 and 26B).  
Regarding claim 9, Kanter discloses the claimed invention of claim 1. Kanter further discloses each sealing element is made of a silicone elastomer or a rubber polymer (Cl 12. Line 63 -67). 
Regarding claim 10, Kanter discloses the claimed invention of claim 1. Kanter further discloses applying water and/or a cosmetic composition to the hair (Claim 18), heating the treatment plate with the electrical heating element (Claim 18), and - passing the treatment plate of the device over the hair (Claim 18).  
Regarding claim 11, Kanter discloses the claimed invention of claim 2. Kanter further discloses each arm has a first sealing element and a second sealing element (Fig. 18A, First sealing 40 and 44  on each arm with its corresponding second sealing element 98).  
Regarding claim 12, Kanter discloses the claimed invention of claim 2. Kanter further discloses the second sealing element (Fig. 24, 98) is located along the perimeter of an inner face of the shell (34) (Fig. 24). 
Regarding claim 13, Kanter discloses the claimed invention of claim 3. Kanter further discloses the second sealing element (Fig. 24, 98) is located along the perimeter of an inner face of the shell (34) (Fig. 24).  
Regarding claim 14, Kanter discloses the claimed invention of claim 2. Kanter further discloses the second sealing element (98) has a closed shape (Fig. 24, 98 has a circular shape).  
Regarding claim 15, Kanter discloses the claimed invention of claim 3. Kanter further discloses the second sealing element (98) has a closed shape (Fig. 24, 98 has a circular shape).  
Regarding claim 16, Kanter discloses the claimed invention of claim 4. Kanter further discloses the second sealing element (98) has a closed shape (Fig. 24, 98 has a circular shape).  
Regarding claim 17, Kanter discloses the claimed invention of claim 2. Kanter further discloses the second sealing element is a gasket (Fig. 24, sealing element 98).  
Regarding claim 21, Kanter discloses the claimed invention of claim 1. Kanter further discloses the first sealing element (44) is configured to prevent a liquid to leak inside an inner part of the device via a space between the treatment plate and the support (Annotated Fig. 26B. The examiner notes the silicone sealing element 44 is capable to prevent water leak into inside the device) and the second sealing element (98) is configured to prevent a liquid to leak inside the inner part of the device via a peripheral space between the support and the shell (See annotated Fig. 26B and Fig.  24. The examiner notes that silicone sealing material of the gasket sealing element 98 is capable to prevent water from leaking into inside the inner parts between the support and the shell) .  
Regarding claim 22, Kanter discloses the claimed invention of claim 1. Kanter further discloses the support comprises a first peripheral plate (See annotated Fig. 23 below) and a second central supporting plate fixed at the center of the first peripheral plate (See annotated Fig. 23 below), the first peripheral plate comprising a central opening designed to receive the treatment plate, partially the first sealing element (44), and the second plate (See annotated Fig. 23 and annotated Fig. 26B above).  

    PNG
    media_image3.png
    582
    655
    media_image3.png
    Greyscale

Regarding claim 23, Kanter discloses the claimed invention of claim 1. Kanter further discloses the first sealing element (44) and the second sealing element (98) are two distinct elements (Fig. 24).  
Regarding claim 24, Kantar discloses a device for treating the hair (title), comprising two arms that are able to move relative to one another between a first opened configuration for inserting hair between the arms (Fig. 16) and a second closed configuration for treating the hair (Fig. 18A), at least one of the arms comprising - a shell (See annotated Fig. 23 above), - a support housed in said shell (See annotated Fig. 23 above), - a treatment plate (12, 14) supported by the support (Fig.18A), - an electrical heating element received in a housing defined between the support and an inner face of the treatment plate (Claim 1), - a first sealing element ( 44) sandwiched between the support and the treatment plate (See annotated Fig. 26B above), wherein the first sealing element (44) is fitted to surround the treatment plate (Fig. 26B), - a second sealing element (98), wherein the second sealing element is sandwiched between the support and the shell( Cl 12 line 47-60. The examiner notes that the shell is the entire curved element 34 as shown in Fig. 23), wherein the first sealing element (44) and the second sealing (44) element are gaskets (Cl 12. Line 63 -67, the examiner notes that 44 and 98 are sealing element made of rubber or silicone material), wherein the first sealing element (44) and the second sealing (98) element are two distinct elements (Fig. 24), wherein the second sealing element (98) is located along the perimeter of an inner face of the shell (Annotated Fig. 26B and Fig.24), wherein the device further comprises a cover plate (Fig. 22B, 32) disposed above the support (Fig. 22B), the support delimiting between them a peripheral space (See annotated Fig. 23 above. Inner space of the support) receiving the first sealing element (44) (Fig. 24-25).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772